COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00238-CV


William A. Kutner and Tara G.              §    From the 67th District Court
Kutner
                                           §    of Tarrant County (67-267844-13)
v.
                                           §    June 4, 2015
Wells Fargo Bank, N.A., Mortgage
Electronic Registration Systems,           §    Opinion by Justice Sudderth
Inc., and Pulaski Mortgage Company


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellants William A. Kutner and Tara G. Kutner

shall pay all of the costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Bonnie Sudderth_________
                                          Justice Bonnie Sudderth